Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 12/22/2021. 
Claims 1-4, 7, 8, and 10 are currently pending.
The IDS statement filed 12/02/2021 has been considered.  An initialed copy accompanies this action.
The rejections on the grounds of nonstatutory double patenting as being unpatentable over 1) the claims of U.S. Patent No. 10,717,910, and 2) the claims of U.S. Patent No. 11,084,963 are each withdrawn in view of the approved Terminal Disclaimer filed 12/22/2021.
The objection of claim 10 is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 103 as being unpatentable over or based on Katano (WO 2016/204284 A1 / US 2018/0105728) or Nguyen et al. (US 2016/0153273) are withdrawn in view of the above amendment/remarks.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the cold storage material of claim 1 and its dependent claims, the closest prior art of record, Katano (WO 2016/204284 A1, utilizing US 2018/0105728 as an English language equivalent) and Nguyen et al. (US 2016/0153273), fail to teach to teach or suggest 1) the claimed cold storage material comprising the narrow mol ranges of 7-9 mol calcium ions, 9-12 mol chloride ions, 6-10 mol bromide ions, and 1-4 mol ammonium ions relative to 100 mol of water and method of making thereof. 

Katano teaches a method of producing a cold storage material composition comprising a mixing step comprising mixing various calcium salt(s), ammonium salt(s), bromide salt(s), and chloride salt(s) with water (mixing a metal salt (A), an inorganic salt (B), and water, para. 0062; the metal salt (A) is preferably calcium chloride, para. 0037-0038; the inorganic salt (B) includes, e.g., sodium chloride, ammonium chloride, sodium bromide, and combinations thereof, para. 0044-0045).  Katano’s working examples demonstrate the stabilization of a melting start point by blends of chloride salts without the use of any bromide salts (Tables 1 and 2).  However, Applicant has demonstrated by direct comparative examples the claimed ranges are critical and possess significant, unexpected results, and a person of ordinary skill in the art would have no reasonable expectation of success that modifying Katano’s composition to contain an additional bromide component and providing the ions within the ranges as claimed would achieve or even approach the unexpected/beneficial results/properties of the claimed cold storage material composition.  In fact, Comparative Examples 8 and 9 of the present application’s specification containing calcium chloride and sodium chloride appear commensurate with the teachings of Katano and are shown to not possess a melting 
Nguyen et al. teaches an aqueous brine composition useful for a wellbore servicing fluid providing/injected into a subterranean formation that may be naturally occurring or artificially-created comprising water and inorganic salts (para. 0030, 0036, 0104, 0105, and 0179).  Preferred, exemplary salts suitable for the brine include CaCl2, CaBr2, and NH4Cl from a list of many other examples (para. 0037), and the salts are present in an amount of greater than 0 wt.% and up to a saturated salt solution, e.g., about 1 to 18 wt.% (para. 0036).  However, not only does the reference disclose various brine components among a long list of possible additives, the numerical ranges of the reference are entirely different form the numerical ranges specified in the independent claim as amended.  Furthermore, Applicant has demonstrated by direct comparative examples the claimed ranges are critical and possess significant, unexpected results, and a person of ordinary skill in the art would have no reasonable expectation of success that modifying the wellbore servicing fluid of Nguyen et al. would achieve or even approach the unexpected/beneficial results/properties of the claimed cold storage material composition.  See also Applicant’s arguments on pages 5-7 of the response filed 12/22/2021. 
As to the method of producing a cold storage material of claim 8 and its dependent claims, the closest prior art of record, Katano (WO 2016/204284 A1, utilizing US 2018/0105728 as an English language equivalent) and Nguyen et al. (US 2016/0153273), fail to teach or suggest the claimed step of, after mixing various salts in water, cooling the mixture(s) to deposit and remove ammonium chloride for substantially the same reasons of record set forth in the Non-Final Office action mailed 09/24/2021:  
It is noted that each of the recited mixtures (A) through (F) in claim 8 comprise the explicit presence of ammonium chloride or comprise the simultaneous presence of ammonium ions and chloride ions from the salts in each recited mixture.  It is further noted that Applicant discusses in the original specification part of the chloride ions and part or whole of the ammonium ions in the composition form ammonium chloride (para. [0031]) and the cooling step permits the removal of ammonium chloride by cooling such that ammonium chloride is deposited, i.e., precipitated, out of the present, independently dissociated ions, e.g., calcium ions, chloride ions, bromide ions, and ammonium ions, (para. [0075]).  
Katano teaches a method of producing a cold storage material composition comprising a mixing step comprising mixing various calcium salt(s), ammonium salt(s), bromide salt(s), and chloride salt(s) with water (mixing a metal salt (A), an inorganic salt (B), and water, para. 0062; the metal salt (A) is preferably calcium chloride, para. 0037-0038; the inorganic salt (B) includes, e.g., sodium chloride, ammonium chloride, sodium bromide, and combinations thereof, para. 0044-0045).  However, Katano fails to teach or further suggest cooling the mixture in order to deposit or remove one of the integral salt components.  In fact, Katano appears to teach away from the claimed ammonium chloride salt deposition step by way of teaching the metal salt (A) and inorganic salt (B) components are each provided within specific mol.% ranges in order to obtain cold storage material compositions having stable melting start points while preventing unmelted residues and deposition of salt (para. 0039-0040 and 0046-0047).
Nguyen et al. teaches an aqueous brine composition useful for a wellbore servicing fluid providing/injected into a subterranean formation that may be naturally occurring or artificially-created comprising water and inorganic salts (para. 0030, 0036, 0104, 0105, and 0179).  Preferred, exemplary salts suitable for the brine include CaCl2, CaBr2, and NH4Cl (para. 0037).  However, Nguyen fails to teach or further suggest cooling the mixture in order to deposit or remove one of the integral salt components of the aqueous brine.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 31, 2022